UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-03171_ Value Line U.S. Government Securities Fund, Inc. ­­(Exact name of registrant as specified in charter) 7 Times Square, 21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: August 31, 2013 Date of reporting period: February 28, 2013 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 2/28/13 is included with this Form. INVESTMENT ADVISER EULAV Asset Management S E M I - A N N U A LR E P O R T 7 Times Square 21st Floor F e b r u a r y2 8 ,2 0 1 3 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC Value Line U.S.
